Citation Nr: 9903374	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-51 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound to the abdomen with 
postoperative residuals, perforation of the intestines, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected postoperative residuals of exostosis of the left 
iliac crest secondary to gunshot wound, currently rated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the RO.  

In the August 1996 rating decision, the RO denied a 
compensable rating for his service-connected postoperative 
residuals of exostosis of the left iliac crest secondary to 
gunshot wound.  In June 1997, however, the RO increased to 
10 percent disabling the evaluation for the disorder.  



REMAND

In July 1998, the RO forwarded the veteran's appeal to the 
Board.  In September 1998, the Board received additional 
private medical evidence concerning his service-connected 
disabilities.  Additional evidence was also received in 
November 1998.  None of this evidence was accompanied by a 
waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) 
(1998).  Thus, it must be referred back to the RO for initial 
consideration.  

The Board finds that further development of the record is 
indicated in order to evaluate the current severity of the 
service-connected gunshot wound residuals.  All pertinent 
treatment records also should be obtained for review.  

It is pertinent to note in this regard that the RO has not 
addressed whether the veteran was entitled to separate 
evaluations for the disability associated with the wound, in 
light of the Court's decision in Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Indeed, the most recent VA examination in 
January 1998 notes that there was a moderate amount of tissue 
loss associated with the entry wound.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected gunshot wound 
residuals.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO then should schedule the 
veteran for VA examinations to determine 
the current severity of the service-
connected gunshot wound residuals 
involving the abdomen and the 
postoperative residuals of the 
perforations of the intestines.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  Detailed clinical 
findings referable to the service-
connected disorder, including the extent 
of muscle damage and degree 
gastrointestinal impairment, should be 
reported.  A complete rationale for any 
opinion expressed must be provided.  

3.  The veteran also should be afforded 
an orthopedic examination in order to 
determine the current extent of the 
service-connected postoperative residuals 
of exostosis of the left iliac crest 
secondary to the gunshot wound.  All 
indicated testing should be undertaken in 
this regard.  The claims folder should be 
made available to the examiner for review 
in connection with the evaluation.  
Detailed clinical findings, including the 
degree of any related hip impairment, 
should be reported.  A complete rationale 
for any opinion expressed must be 
provided.

4.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's claims.  The RO 
should consider whether separate 
evaluations are warranted for residuals 
of his abdominal wound.  If the issues 
remain denied, the veteran should be 
furnished with an appropriate 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  



- 5 -


